DETAILED ACTION
Allowable Subject Matter
Claims 1-11 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches combination of structural features including but not limited to: a blasting system comprising: a drilling device configured to form blasting holes on a blasting target on the basis of a blasting design map; a charging device configured to place explosives in the blasting holes; particularly, a worker terminal configured to generate position information indicating a position of the worker terminal; detonators each including a global positioning system (GPS) device, and configured to detonate the explosives by a blasting command; and, particularly, a central control unit configured to transmit the blasting command to the detonators, particularly, wherein the detonators are configured such that, when a detonator is driven by the worker, the detonator transmits a registration request including a detonator position to the central control unit, and the central control unit comprises a detonator setting part configured to match the detonator position with the blasting design map, to identify the detonator transmitting the registration request, and to transmit setting data corresponding to the identified detonator to the identified detonator, and the setting data includes setting information, an initialization time, and a delay time.  See previous office action for reasons for allowance of claims 9-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
10-Sep-21